Citation Nr: 0702837	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the RO in Seattle, Washington, 
which granted service connection for PTSD and assigned an 
initial 10 percent disability rating retroactively effective 
from August 9, 2002.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  He also initiated, but did not perfect, an appeal 
concerning an additional claim for an increased rating for 
psoriasis.  His January 2005 substantive appeal (VA Form 9) 
excluded this additional issue, only mentioning the claim 
concerning his PTSD.  And when this was pointed out to him 
during his November 2005 hearing at the RO before the 
undersigned Veterans Law Judge of the Board, he reiterated 
that he is only appealing the rating for his PTSD.  See 
38 C.F.R. § 20.200 (2006) (an appeal to the Board consist of 
a timely filed notice of disagreement (NOD) and, after 
receipt of a statement of the case (SOC), a timely filed 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
as a result of a depressed mood, anxiety, panic attacks and 
chronic sleep impairment.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 
percent, but no greater, for the PTSD.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for a higher initial disability rating.  This is 
evident from letters sent to him in September 2002, August 
2003, August 2005 and March 2006.  The August 2005 letter, in 
particular, explicitly told him to submit relevant evidence 
in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  This was indeed the case here as the 
veteran was first given VCAA notice in September 2002, prior 
to the initial rating decision at issue in March 2003.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided this notice in a March 2006 
letter.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of his disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to his claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.

Factual Background

Numerous VA treatment records have been obtained and 
associated with the veteran's claims file for consideration.  
Records dated from 1990 to 2006 reflect ongoing treatment for 
a variety of ailments, including PTSD symptoms such as 
depression, panic attacks, frequent nightmares, and 
flashbacks.  In a March 2004 treatment record the veteran 
complained of somulance and a lack of motivation.  
He reported that he was taking Celexa to treat his 
depression, but his wife noted that the drug caused him to 
sleep continuously.  The diagnosis was controlled depression.  
A subsequent treatment record dated in September 2005 
reflected complaints of increased anxiety and depression.  
The veteran reported increasing problems with social phobia 
and noted he was still taking Celexa, but that he was 
uncertain whether it was working.  The pertinent diagnoses 
were anxiety and depression.  

The veteran underwent an initial VA medical evaluation for 
PTSD in February 2003.  At that time, he reported difficulty 
with sleep which included nightmares, and flashbacks.  He 
also noted that he was involved with his local veteran's 
organization but denied participation in other organizations.  
He indicated that his marriage was solid but he had little 
interaction with other family members unless there was a 
crisis.  He described some difficulty with concentration and 
stated he was easily startled.  He said he experienced 
dysphoria and at times he isolated himself from others by 
retreating to his motor home parked outside his residence or 
by going on long walks and drives.  During mental status 
evaluation, he was courteous and cooperative.  He was neatly 
dressed, well-groomed and had interpersonal skills.  His 
thinking was linear and he did not show gross memory 
deficits.  His mood was euthymic.  There were no signs of 
psychotic process such as hallucinations, delusions, 
innappropriate affect, or loosened associations.  He denied 
suicidal or homicidal ideation.  In terms of employment, he 
reported that he was last employed in 1996 and he considered 
himself retired and had no future plans to obtain or retain 
gainful employment.  Mild PTSD was diagnosed, and a Global 
Assessment of Functioning (GAF) score of 70 was assigned.

In an October 2003 statement from R. C. Keller, a medical 
assistant and licensed mental health counselor, he noted that 
he had treated the veteran from April to July 2002 and found 
that his symptoms were consistent with PTSD as well as 
depression secondary to PTSD.  He indicated the veteran 
masked his symptoms of PTSD by relying on alcohol and stated 
that he no longer was employed due to his PTSD.  The Axis I 
diagnoses were PTSD; dysthymic disorder, secondary to PTSD; 
and alcohol abuse, moderate to severe.  A GAF score of 35 was 
assigned.  



On VA mental disorders re-examination in February 2004 the 
veteran reiterated his subjective symptoms of PTSD and noted 
that he was taking prescribed psychotropic medications.  On 
mental status evaluation, he was well oriented to time, place 
and person and he was alert and cooperative.  He remained 
focused throughout the examination and did not appear 
intoxicated.  His thinking was linear and he showed no gross 
memory defects or other signs of a significant acquired 
organic cognitive defect.  His mood was euthymic and no signs 
of hallucinations, delusions, inappropriate affect or 
loosened associations were found.  He denied any homicidal or 
suicidal ideations.  The pertinent Axis I diagnosis was PTSD, 
chronic and varying between mild to moderate.  He was 
assigned a GAF score of 60.

The veteran was again afforded a VA PTSD examination in 
January 2006.  On mental status examination orientation was 
within normal limits and appearance, hygiene and behavior 
were appropriate.  His affect and mood were normal and his 
communication and speech were within normal limits.  Panic 
attacks were absent and there was no delusional history or 
hallucination history noted.  Thought process was 
appropriate, judgment was not impaired, abstract thinking was 
normal, memory was within normal limits, and both suicidal 
and homicidal ideation were absent.  The pertinent Axis I 
diagnosis was PTSD.  A GAF score of 70 was assigned.  The 
examiner explained that the veteran also suffered from 
alcohol abuse which was common in as much as 95 percent of 
combat-related PTSD victims.

During his November 2005 hearing, the veteran testified that 
he had difficulty obtaining employment because he was always 
nervous.  He also reported that he and his wife previously 
traveled twice a month in their recreational vehicle, 
however, due to his reaction to smells and excitement their 
travel time had significantly decreased.  He stated that in 
the past he had volunteered with his local veteran's service 
organization but he continued to make mistakes when 
volunteering so his participation had decreased.  He also 
reported experiencing panic attacks, blackouts and 
nightmares.



Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The specific claim at issue involves the veteran's 
dissatisfaction with the initial rating assigned for his 
disability following the grant of service connection for PTSD 
in March 2003.  The Court has found there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and "staged" ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 
9411.  Under this code, the current rating of 10 percent is 
warranted for occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

The next higher rating, 30 percent, is warranted for PTSD 
shown to result in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation or own name.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)



Over the course of the appeal period, the veteran's GAF 
scores have generally indicated mild or moderate occupational 
and social impairment.  American Psychiatric Association's:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  A 
single score of 35 was reported in October 2003.  While this 
score - considered in isolation, is indicative of severe 
impairment, the remainder of the scores have been much 
higher.  So this isolated score does not warrant an 
evaluation higher than that awarded in this decision (up to 
30 percent), because the weight of the evidence as a whole, 
as shown by the other GAF scores, and objective clinic 
findings indicate the veteran does not have a severe 
disability.

The weight of the evidence of record shows the veteran has 
logical and coherent thoughts, no delusions or 
hallucinations, no suicidal or homicidal ideations, intents, 
or plans, and is able to maintain adequate personal hygiene.  
He also has no difficulty with the basic activities of daily 
living, is fully oriented to time, place, person and 
situation, shows no obsessive or ritualistic behaviors, has a 
normal rate and flow of speech, and shows no evidence of 
impaired impulse control.  On the other hand, his PTSD does 
cause a depressed mood and anxiety, which translates in all 
areas of his life as well as chronic sleep impairment and 
occasional panic attacks as evidenced in his VA treatment 
records and by his testimony during his hearing.  The 
validity of this assessment is underlined by the majority of 
the GAF scores historically assigned to his disability - 
which, as noted, by and large have indicated he has mild to 
at most moderate occupational and social impairment.

While the medical evidence in the file suggests periods of 
PTSD-related impairment during the pendency of this appeal 
that seem more closely analogous to the criteria for a 10 
percent rating, the Board has determined to resolve any 
reasonable doubt in favor of the veteran and assign a higher 
initial 30 percent rating uniformly throughout the entire 
appellate period.  His moderate impairment, as evidenced by 
some of his GAF scores, supports the increase to this higher 
level, but not beyond.



The evidentiary record does not show, for example, the 
veteran's PTSD has at any time during the pendency of this 
appeal caused reduced reliability and productivity due to 
symptoms such as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  The next higher rating of 50 percent is 
therefore not warranted.

Finally, the Board has considered whether the veteran is 
entitled to an even higher disability rating on an extra-
schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  There has been no showing by the veteran 
that his PTSD has resulted in marked interference with his 
employment (that is, beyond that contemplated by his current 
schedular rating - now higher at 30 percent) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of normal rating schedule 
standards.  Rather, as mentioned, although he has not worked 
since 1996, he considered himself retired - not unable to 
work because of the severity of his PTSD.  And to the extent 
his potential for reemployment is adversely affected by this 
condition, his higher 30 percent rating takes this into 
account.  See 38 C.F.R. § 4.1.  Moreover, he has not required 
hospitalization - much less frequently, for treatment of his 
PTSD; most, if not all, of his treatment instead has been on 
an outpatient basis.  So there are no legitimate grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

A higher initial rating of 30 percent, but no greater, is 
granted for the PTSD - subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


